Citation Nr: 0432130	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1957 and from January 1959 to April 1979.  He died 
in February 2002.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The appellant filed the current claim for service connection 
for the cause of the veteran's death due to exposure to 
herbicides in Vietnam in October 2002.  The appellant claimed 
that the veteran was exposed to hepatitis that resulted in 
jaundice and that the herbicide resulted in the veteran's 
type II diabetes mellitus.  The veteran's exposure to 
herbicides was conceded by the RO by virtue of his service in 
Vietnam.

The appellant noted on the claim that the veteran was 
previously married and that his first marriage ended when his 
wife died.  She also indicated that she had been previously 
married and that her marriages had ended in divorce.  The 
appellant did not provide a copy of a certified divorce 
decree or a copy of a certified marriage certificate to 
indicate that she was the veteran's spouse.

The veteran's death certificate reflects that he died in 
February 2002.  The immediate cause of death was listed as 
ventricular fibrillation.  The underlying causes of death 
were listed as shock syndrome with an onset of minutes before 
death, multiple pulmonary emboli with an onset of days before 
death, and widely metastatic pancreatic cancer with an onset 
of approximately six months before death.

The appellant submitted private medical records from Cynthia 
H. Browne, M.D.  In a letter dated in October 2002 Dr. Browne 
indicated that she treated the veteran for pancreatic cancer 
from December 2001 through January 2002.  She stated that the 
cancer was diagnosed after the veteran developed the sudden 
onset of jaundice and diabetes, which were caused by the 
cancer in the pancreas.  

Dr. Browne amended her findings in a letter dated in October 
2003 and she indicated that the veteran had elevated blood 
sugar levels in September 2000 and was diagnosed with 
pancreatic cancer in September 2001.  She noted that elevated 
insulin levels associated with diabetes could accelerate the 
growth of tumors through insulin growth factor beta (IGF-B).  
She stated that elevated glucose levels, as seen in diabetes, 
also provide more fuel for cancer cells, which use glucose 
almost exclusively as an energy source.  She concluded that 
the veteran's diabetes preceded the cancer by one year.

The appellant also submitted private medical records from 
Barry J. Gross, D.O.  In a letter dated in March 2003 Dr. 
Gross indicated that he had treated the veteran from 1996 
through October 2000.  He stated that the veteran had been 
treated for type II diabetes mellitus and that the veteran 
had the diabetes for approximately one and a half to two 
years prior to August 2000.  He concluded that the veteran's 
pancreatic cancer was subsequent to the diabetes.  

Dr. Gross reiterated his earlier findings in a letter dated 
in August 2003, and he also included an opinion that the 
veteran's type II diabetes mellitus was a contributing factor 
in the veteran's death.  Dr. Gross provided no explanation as 
to how the diabetes contributed to the veteran's death nor 
did he include any medical text to support his opinion.  

In light of the medical opinions provided by Drs. Browne and 
Gross, the Board finds that a VA endocrinology opinion should 
be obtained in order to determine whether the veteran's fatal 
cancer or acceleration thereof was related in any way to his 
military service, including any herbicide exposure.

Accordingly the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO should contact the 
appellant and request that she 
provide evidence that she was the 
spouse of the veteran at the time of 
his death.

2.  After completion of the above 
action, the RO should arrange for an 
endocrinologist to review the 
medical records, which are contained 
in the veteran's claims folder.  The 
claims folder, as well as a copy of 
this remand, should be made 
available to the examiner for 
review.  The physician should 
provide an opinion as to the medical 
probabilities that the veteran's 
diabetes mellitus combined to cause 
his death, that diabetes aided or 
lent assistance in the production of 
death, that it had a material 
influence in accelerating death, or 
that it caused impairment of health 
such as to render the veteran less 
capable of resisting the effects of 
the fatal disease process.  In 
formulating an opinion, the examiner 
should consider the opinions by Drs. 
Browne and Gross.  A complete 
rationale for each opinion expressed 
must be provided, as well as a 
discussion of the medical principles 
involved.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

